DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This Office Action is in response to amendments, arguments and a request for continued examination (RCE) received on 12/25/2020. Claims 1 and 26 have been amended. Claims 2, 8-24 and 28-34 have been cancelled. Claims 1, 3-7 and 25-27 are now pending. This is the third Office Action on the Merits. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wurman et al. (US 20110060449 A1) herein “Wurman” in view of Joseph et al. (US20190073656 A1) herein “Joseph”, Kim (US 20170344058 A1) herein “Kim”, Moore et al. (US 20190094876 A1) herein “Moore”, and White (US 20130015242 A1) herein “White”. 
In regards to Claim 1, Wurman discloses the following: 
1. A self-driving system, (see at least Fig. 3A and [0065] “drive module 120 includes motorized axle 122”) comprising: 
a mobile base for carrying packages having one or more motorized wheels, (see at least Fig. 3A, “mobile drive unit 120”, and Fig. 4, “inventory holder 30” and “inventory items 40”, abstract “mobile drive unit with the inventory holder and moving the mobile drive unit and the inventory holder to a second point within the workspace”, [0006] “transporting inventory items includes a plurality of inventory holders, a plurality of mobile drive units, and conveyance equipment. The inventory holders are capable of storing inventory items.” See also [0036] “inventory items may represent merchandise stored in [a] warehouse facility”, in view of Applicant disclosure that describes packages as items contained/transported within a warehouse. It should be noted that Applicant does not explicitly define the term “package” and therefore the plain meaning of the term is used.)
Examiner Note: The Examiner has made citations to Wurman that clearly describes transporting inventory items within inventory holders using mobile drive units 120, fully meeting a mobile base for carrying packages, as claimed. However, “carrying packages” is interpreted as intended use of the claimed mobile base. Statements of intended use or field of use are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference. See MPEP § 2114 which states:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.
Apparatus claims cover what a device is not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.
As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. 
Wurman discloses the following:
the mobile base having a first end and a second end opposing the first end; (see at least Fig. 3A and 3B and [0063] “FIGS. 3A and 3B include a front and side view of an example mobile drive unit 20.”, see also [0174] “reservation policies for a group of mobile drive units 20 that are moving in the same direction.  In particular, one or more mobile drive units 20 in the rear of the group may be allowed to reserve a segment 17 that includes a particular cell 14 occupied by the mobile drive unit 20 in front of that mobile drive unit 20” that clearly describe the mobile drive unit 120 as having a distinguishable front end and second end opposing the front end relative to the direction of travel of mobile drive unit 120.)

a console coupled in an upright position to the first end of the mobile base; (see at least Fig. 1, item 26 and [0046]) 
At the time of filing, it would have been obvious to a person of ordinary skill to include the features of the autonomous shopping cart of Joseph into the mobile drive unit of Wurman, with the motivation of [accommodating] large numbers of diverse inventory requests, [decreasing] inefficient utilization of system resources, including space, equipment, and manpower, [that] can result in lower throughput, unacceptably long response times, an ever-increasing backlog of unfinished tasks, and, in general, poor system performance, (Wurman, [0003]) and/or with the motivation of allowing shoppers to record the items they have selected at a store and to make a payment for those items autonomously, that is, without a store clerk. (Joseph, [0003])
Wurman discloses the following:
one or more first sensors disposed at the mobile base, the one or more first sensors being operable to detect the presence of an object (at least Fig. 3A, items 160 and [0070]-[0072] “obstacle sensor 160”) and measure a distance from the object, (at least [0072] “state information may include, but is not limited to, the position”, also inherent of the described object detection in Fig. 14, steps 706-708.)
a second sensor (at least [0071] “obstacle sensor 160”)
Wurman does not explicitly disclose the following, which is taught by Kim:
disposed at a corner of the mobile base in a cutout extending around the mobile base, (at least Fig. 3 and 6 and [0164] “The side surface of the main body 2A may include a surface having a recess.”, clearly shown in the figures as extending around the mobile base, and [0367] “The proximity signal light-emitting unit 2441 may be disposed in the recess and may emit an 
At the time of filing, it would have been obvious to a person of ordinary skill to include the direction-setting recess of Kim into the mobile drive unit of Wurman, with the motivation of aiding in the attachment-detachment protrusion 298a is mov[ing] along [a] attachment-detachment groove 231d, [such that] the main body 2A is rotated relative to the container 2B until the direction-setting protrusion 285 is engaged into the direction-setting recess, (Kim, [0191]), and/or with the motivation of reducing the effects of damage, energy depletion, and other debilitating occurrences on the congestion to reduce the effects of damage due to collisions on the congestion, throughput, and responsiveness of inventory system. (Wurman, [0157])
Wurman does not explicitly disclose the following, which is taught by Moore:
wherein the second sensor has a field of view greater than 90 degrees; (at least [0092] “range finding sensor acquires a set of measurements, a "scan" taken at discrete angular increments of preferably one-quarter (0.25) degree increments over a 180-degree arc or a greater or lessor degree arc, or a full 360-degree arc about the robot.”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the sensor field of view of Moore into the mobile drive unit of Wurman, with the motivation of producing a computationally efficient method for reducing the computation time for determining pose using SLAM maps for preventing such errors are computationally expensive, thus improving navigation of the robot along the goal path (Moore, [0009]), and/or with the motivation of generating a computationally efficient method for reducing the computation time 
Wurman discloses the following:
a positioning device operable to communicate position information of the self- driving system with a remote server; (at least [0033] “mobile drive units 20 may be capable of communicating with management module 15 to… transmit the locations of mobile drive units 20”, [0046] “Management module 15 may select a mobile drive unit 20 to assign the relevant task based on the location or state of the selected mobile drive unit 20” and [0049] “Management module 15 may select a path between the current location of the requesting mobile drive unit 20 and the requested destination and communicate information identifying this path to the mobile drive unit 20”)
a controller being operable to communicate with the one or more first sensor, the second sensor, the positioning device, and the mobile base for control operation and autonomous movement of the self-driving system, (at least Fig. 2, item 90 and associated descriptions at [0056]-[0062]) and 
Wurman does not explicitly teach the following, which is taught by White:
a tag reader integrated with the console, the tag reader having a sensor surface facing upwardly. (see at least Fig. 1, item 23 and [0022]) 
At the time of filing, it would have been obvious to a person of ordinary skill to modify the invention of Wurman with the teachings of White, with the motivation of substantially orientating a scanner to scan barcodes toward the first (bottom) side when scanning items that have a barcode situated on the bottom of the item. (White, [0010], [0018]) 
In regards to Claim 5, Wurman does not explicitly teach the following, which is taught by Joseph: 
5. The self-driving system of claim 1, wherein the tag reader is operable to identify tags using electromagnetic energy. (at least [0006] “RFID reader”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the features of the autonomous shopping cart of Joseph into the mobile drive unit of Wurman, with the motivation of [accommodating] large numbers of diverse inventory requests, [decreasing] inefficient utilization of system resources, including space, equipment, and manpower, [that] can result in lower throughput, unacceptably long response times, an ever-increasing backlog of unfinished tasks, and, in general, poor system performance, (Wurman, [0003]) and/or with the motivation of allowing shoppers to record the items they have selected at a store and to make a payment for those items autonomously, that is, without a store clerk. (Joseph, [0003])
In regards to Claim 6, Wurman does not explicitly teach the following, which is taught by Joseph: 
6. The self-driving system of claim 1, further comprising: a display coupled to the console; (at least [0022] “touch screen 28”) and a first camera disposed at the display, the first camera being a people/object recognition camera. (at least [0022], [0048] “camera”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the features of the autonomous shopping cart of Joseph into the mobile drive unit of Wurman, with the motivation of [accommodating] large numbers of diverse inventory requests, [decreasing] inefficient utilization of system resources, including space, equipment, and manpower, [that] can result in lower throughput, unacceptably long response times, an ever-increasing backlog of unfinished tasks, and, in general, poor system performance, (Wurman, 
In regards to Claim 7, Wurman does not explicitly teach the following, which is taught by Joseph: 
7. The self-driving system of claim 6, further comprising: a second camera disposed at the console, the second camera being an overview camera. ([0048] “camera”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the features of the autonomous shopping cart of Joseph into the mobile drive unit of Wurman, with the motivation of [accommodating] large numbers of diverse inventory requests, [decreasing] inefficient utilization of system resources, including space, equipment, and manpower, [that] can result in lower throughput, unacceptably long response times, an ever-increasing backlog of unfinished tasks, and, in general, poor system performance, (Wurman, [0003]) and/or with the motivation of allowing shoppers to record the items they have selected at a store and to make a payment for those items autonomously, that is, without a store clerk. (Joseph, [0003])
In regards to Claim 25, Wurman does not explicitly teach the following, which is taught by Joseph: 
25. The self-driving system of claim 1, further comprising: a first depth image sensing camera disposed at the console, the first depth image sensing camera facing a first direction away from the second end; (at least [0022], [0048] “camera configured to identify a shopper and/or used to identify anyone stealing the shopping cart.”) and 
Wurman discloses the following:
a second depth image sensing camera disposed at the mobile base, the second depth image sensing camera facing a second direction away from the second end, and the second direction being different from the first direction. (see at least Fig. 3A, item 140 and [0068] “position sensor 140 may include a camera”, which is clearly located on a different direction than holder identifier 360 and holder sensor 150 described in [0082] and Fig. 3B as on the top of the mobile drive unit 20, also detailed as an “an appropriately-configured camera”. )
At the time of filing, it would have been obvious to a person of ordinary skill to include the features of the autonomous shopping cart of Joseph with the mobile drive unit of Wurman with the motivation of [accommodating] large numbers of diverse inventory requests, [decreasing] inefficient utilization of system resources, including space, equipment, and manpower, [that] can result in lower throughput, unacceptably long response times, an ever-increasing backlog of unfinished tasks, and, in general, poor system performance. (Wurman, [0003])
Claims 3-4 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wurman in view of Joseph, Kim, Moore and White as applied to claim 1, in further view of Elizondo, II (US 20180039803 A1) herein “Elizondo”. 
In regards to Claim 3, Wurman does not explicitly disclose the following, which is taught by Elizondo: 
3. The self-driving system of claim 1, wherein the tag reader is disposed in a holder, the holder has a bottom and side walls extending upwardly from the bottom, and the bottom and side walls comprise an electromagnetic shielding material. (at least Fig. 16 and [0055] “electromagnetic shielding around the tray”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Elizondo in the invention of Wurman, with the motivation of positively 
In regards to Claim 4, Wurman does not explicitly disclose the following, which is taught by Elizondo: 
4. The self-driving system of claim 3, wherein the electromagnetic shielding material comprises a conductive plastic, a carbon material, a conductive polymer, or any combination thereof. (at least [0054]) “tray being sealed with transparent plastic material”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Elizondo in the invention of Wurman, with the motivation of positively identifying items in an area where multiple tags are present with little spacing between items. (Elizondo, [0004], [0014])
In regards to Claim 27, Wurman does not explicitly disclose the following, which is taught by Elizondo: 
27. The self-driving system of claim 3, wherein the holder is surrounded by a housing of the console. (at least [0054]) “tray being sealed with transparent plastic material”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Elizondo in the invention of Wurman, with the motivation of positively identifying items in an area where multiple tags are present with little spacing between items. (Elizondo, [0004], [0014])
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable Wurman in view of Joseph, Kim, Moore and White as applied to claim 1, in further view of Stoschek et al. (US 20150205298 A1) herein Stoschek. 
Wurman does not explicitly disclose the following, which is taught by Stoschek:
26. The self-driving system of claim 1, wherein the one or more first sensors are proximity sensors and the one or more second sensors are LiDAR (light detection and ranging) sensors. (at least [0046] “examples of sensors that may be employed by the autonomous data machine may include... laser imaging detection and ranging (LIDAR) 130a… [and] proximity sensors”, see also remote sensor arrays 130a-d, illustrated in Fig. 1A as distinct and separate.)
At the time of filing, it would have been obvious to a person of ordinary skill to include the features of the Autonomous data machine of Stoschek into the autonomous shopping cart of Joseph, with the motivation of providing an autonomous device that may freely roam an environment and collect information. (Stoschek, [0004])
Response to Arguments
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, but are considered moot in view of newly cited art, outlined above. Please see the rejections above for details. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more 
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

February 22, 2021

/TODD MELTON/Primary Examiner, Art Unit 3669